CORRECTED OPINION

PER CURIAM.
The opinion issued in this case on September 25, 2002 is withdrawn, and the following opinion is substituted in its place.
We reverse an order summarily denying appellant’s rule 3.850 motion post-conviction relief for an evidentiary hearing on the second ground of appellant’s motion, concerning a witness named Rodriguez. We disagree with the state that the purported testimony of Rodriguez would necessarily be inadmissable under the rape shield statute, 794.022, Florida Statutes (1995). Lewis v. State, 591 So.2d 922 (Fla.1991).
KLEIN, GROSS and TAYLOR, JJ., concur.